

SIXTH MODIFICATION AGREEMENT


THIS SIXTH MODIFICATION AGREEMENT (this "Agreement") is made effective as
of  December 30, 2011, by and among (a) TESSCO TECHNOLOGIES INCORPORATED, a
Delaware corporation (“TESSCO”), TESSCO SERVICE SOLUTIONS, INC., a Delaware
corporation, TESSCO INCORPORATED, a Delaware corporation, TESSCO COMMUNICATIONS
INCORPORATED, a Delaware corporation, WIRELESS SOLUTIONS INCORPORATED, a
Maryland corporation, TESSCO BUSINESS SERVICES, LLC, a Delaware limited
liability company, TESSCO INTEGRATED SOLUTIONS, LLC, a Delaware limited
liability company, GW SERVICE SOLUTIONS, INC., a Delaware corporation, and TCPM,
INC., a Delaware corporation (the aforementioned entities, including TESSCO,
being hereinafter called collectively the “Borrowers”); (b) SUNTRUST BANK  and
WELLS FARGO BANK, NATIONAL ASSOCIATION (successor in interest to Wachovia Bank,
National Association, as Lenders) (in such capacity, the “Lenders”); and (c)
SUNTRUST BANK, as Administrative Agent (in such capacity, the “Agent”).
RECITALS


Pursuant to a Credit Agreement dated as of May 31, 2007 by and among certain of
the Borrowers and other then existing borrowers, the Lenders, and the Agent (as
the same may from time to time be amended, restated, supplemented, or otherwise
modified, the “Credit Agreement”), the Lenders agreed to make available to such
Borrowers and other then existing borrowers a revolving credit facility pursuant
to which the Lenders would make loans and other credit accommodations
(collectively, the “Loans”) to or for the benefit of such Borrowers and other
then existing borrowers in an aggregate principal amount not to exceed
$50,000,000 at any one time outstanding (as increased or decreased, the
“Revolving Credit Facility”).  The obligation to repay the Loans with interest
is evidenced by the Borrowers’ Revolving Credit Note dated May 31, 2007 from
certain of the Borrowers and the other then existing borrowers made payable to
the Lenders in the principal amount of up to $50,000,000 (as the same may from
time to time be amended, restated, supplemented, or otherwise modified, the
“Note”).


As used herein, the term "Loan Documents" means collectively, the Credit
Agreement, the Note, and all other documents now or hereafter executed and
delivered by the Borrowers or any other party or parties to evidence, secure, or
guarantee, or in connection with, the Revolving Credit Facility.


Pursuant to a First Modification Agreement dated as of June 30, 2008, the
parties agreed to make certain changes to the Credit Agreement.


Pursuant to a Second Modification Agreement dated as of November 26, 2008, the
parties agreed to amend certain financial covenants and make certain other
changes to the Credit Agreement.


With the knowledge and consent of the Lenders, certain previously existing
borrowers engaged in an internal restructuring which resulted in TESSCO
Integrated Solutions, L.P., a Delaware limited partnership, being converted into
a Delaware limited liability company, now known as TESSCO Integrated Solutions,
LLC, and pursuant to which TESSCO Supply Chain Services, LLC and TESSCO Product
Solutions, LLC, each a Delaware limited liability company, each merged into
TESSCO Service Solutions, Inc., a Delaware corporation, thereby terminating the
existence of the two limited liability companies.


Pursuant to a Third Modification Agreement dated as of July 22, 2009, the
parties agreed (a) to decrease the maximum principal amount of the Revolving
Credit Facility to $35,000,000, (b) to modify certain financial covenants, and
(c) to make certain additional modifications to the Loan Documents (including
modifications providing for the extension of the term of the Revolving Credit
Facility).
Pursuant to a Fourth Modification Agreement dated as of April 28, 2010, the
parties agreed to amend certain covenants and make certain other changes to the
Credit Agreement.


The Borrowers subsequently, in accordance with the terms of the Credit
Agreement, notified Lenders of the formation of TCPM Inc. and requested that the
Lenders and the Agent permit TCPM, Inc. to assume, jointly and severally, with
the other Borrowers the obligations of the other Borrowers under the Loan
Documents, and the Lenders and the Agents agreed to do so, subject to and upon
the terms and conditions of a Joinder, Assumption, and Fifth Modification
Agreement effective as of May 20, 2011.


The Borrowers have now requested that the Lenders and the Agent amend certain
other terms and conditions of the Loan Documents (including modifications
providing for further extension of the terms of the Revolving Credit Facility),
and the Lenders and the Agent have agreed to do so, subject to and upon the
terms and conditions  hereinafter set forth.


AGREEMENTS


Now, therefore, in consideration of the premises and the mutual agreements
herein contained, and for other good and valuable consideration, receipt of
which is hereby acknowledged, the parties hereto agree as follows:


1.           Recitals; Defined Terms.  The parties hereto acknowledge that the
above Recitals are true and correct and agree that the same are incorporated
herein.  Unless the context clearly indicates otherwise, each term used in this
Agreement which is defined in the Recitals shall have the meaning given to such
term in the Recitals, and each capitalized term used herein which is not
otherwise defined herein shall have the meaning given to such term in the Credit
Agreement.


 
-1-

--------------------------------------------------------------------------------

 
 
2.           Amendments to Credit Agreement.


(a)           Effective as of the date hereof, the definition of “Applicable
Margin” appearing in Section 1.1 of the Credit Agreement is hereby deleted, and
the following is inserted in lieu thereof:


“Applicable Margin” shall mean (a) the margin added to the Libor Index to obtain
the interest rate for the outstanding Loans under the Revolving Credit Facility,
and (b) the margin used to calculate the Unused Availability Fee, all as
hereinafter provided.  The Applicable Margin for each fiscal quarter shall be
determined by reference to the Borrowers’ ratio of Funded Debt to EBITDA as of
the end of the fiscal quarter immediately preceding the delivery of the
applicable Officer’s Compliance Certificate as follows:





 
Level
 
Funded Debt to EBITDA
 
Applicable Margin
   
Unused Availability Fee
      I  
Greater than or equal to 2.0 to 1.0
  2.75 %   .350 %    
II
 
Greater than or equal to 1.5 to 1.0 but less than 2.0 to 1.0
  2.25 %   .300 %    
III
 
Greater than or equal to 1.0 to 1.0 but less than 1.5 to 1.0
  2.00 %   .25 %    
IV
 
Less than 1.0 to 1.0
  1.75 %   .250 %  



Adjustments, if any, in the Applicable Margin shall be made by the Agent on the
tenth (10th) Business Day after receipt by the Agent of quarterly financial
statements for the Borrowers and their Subsidiaries and the accompanying
Officer’s Compliance Certificate setting forth the ratio of Funded Debt to
EBITDA of the Borrowers and their Subsidiaries as of the most recent fiscal
quarter end.  Subject to Section 4.1(d), in the event the Borrowers fail to
deliver such financial statements and certificate within the time required by
Section 7.2 hereof, the Applicable Margin shall be the highest Applicable Margin
set forth above until the delivery of such financial statements and certificate.


(b)           Effective as of the effective date of this Agreement, the date
“May 30, 2012” appearing in Section 2.6 is hereby deleted, and the date “May 31,
2013” is hereby inserted in lieu thereof.  The Scheduled Maturity Date of the
Revolving Credit Facility is hereby extended accordingly.


(c)           Effective as of the effective date of this Agreement, Section 2.7
of the Credit Agreement is hereby amended by deleting the number “$25,000,000”
appearing therein, and substituting in lieu thereof the number “$30,000,000”.


(d)           Effective as of the effective date of this Agreement, existing
Section 4.2(e) is hereby deleted, and the following is inserted in lieu thereof:


(e)          [Intentionally Deleted]


(e)           Effective as of the effective date of this Agreement, the number
“one hundred twenty (120)” appearing in Section 7.1(c) of the Credit Agreement
is hereby deleted, and the number “ninety (90)” is inserted in lieu thereof.


(f)           Effective as of the effective date of this Agreement, the number
“fifteen (15)” appearing in Section 7.4 of the Credit Agreement is hereby
deleted, and the number “twenty (20)” is inserted in lieu thereof.


(g)           Effective as of the effective date of this Agreement, Section 9.1
of the Credit Agreement is hereby deleted, and the following is inserted in lieu
thereof:


From and including December 31, 2011, through the Scheduled Maturity Date, as
measured at the end of each of the Borrowers’ fiscal quarters, maintain a
combined Tangible Net Worth of not less than $60,000,000; provided, however,
that commencing on the last day of the Borrowers’ fiscal year ending on or about
March 31, 2012 and on the last day of each fiscal year thereafter, the
Borrower’s minimum Tangible Net Worth requirement shall be increased by an
amount equal to fifty percent (50%) of the Borrowers’ combined net income after
applicable taxes for the year ending on such date.


(h)           Effective as of the effective date of this Agreement, Section 10.7
of the Credit Agreement is hereby deleted, and the following is inserted in lieu
thereof:


SECTION 10.7. Limitations on Dividends and Distributions.  Declare or pay any
dividends upon any of its capital stock; purchase, redeem, retire or otherwise
acquire, directly or indirectly, any shares of its capital stock, or make any
distribution of cash, property or assets among the holders of shares of its
capital stock, or make any change in its capital structure; provided that, (a)
any Subsidiary (including any Subsidiary that is also a Borrower) may pay cash
dividends to any of the Borrowers, (b) the Borrowers may pay additional cash
dividends not to exceed $6,250,000 in the aggregate during any 12-month period
so long as after giving effect to any such dividends, no Event of Default shall
occur as a result thereof, and (c) the Borrowers may purchase up to $30,000,000
of their issued and outstanding stock in the aggregate during the term of the
Credit Facility, of which  as of December 23, 2011, $13,694,689  has been
repurchased.


3.           Representations and Warranties.  In order to induce the Lenders and
the Agent to enter into this Agreement, the Borrowers represent and warrant to
the Lenders and the Agent that as of the date hereof (a) no Event of Default
exists under the provisions of the Loan Documents, (b) except as to matters of
which the Borrowers have advised the Agent in a writing and which have been
acknowledged by the Agent, all of the representations and warranties of the
Borrowers in the Loan Documents are true and correct on the date hereof as if
the same were made on the date hereof (provided that any representation or
warranty that speaks “as of the Closing Date” or as of any other specific date
shall continue to speak as of such date, notwithstanding), (c) no material
adverse change has occurred in the business, financial condition, prospects or
operations of the Borrowers since the date of the most recent financial
statement of the Borrowers furnished to the Lenders and the Agent in accordance
with the provisions of the Loan Documents, and (d) this Agreement constitutes
the legal, valid and binding obligation of the Borrowers, jointly and severally
enforceable in accordance with its terms, except as such enforcement may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar state
or federal debtor relief laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies.  If any of the foregoing representations and warranties shall prove to
be false, incorrect or misleading in any material respect, the Lenders and the
Agent may, in their absolute and sole discretion, declare that a default has
occurred and exists under the provisions of the Loan Documents, and the Lenders
and the Agent shall be entitled to all of the rights and remedies set forth in
the Loan Documents as the result of the occurrence of such default.


 
-2-

--------------------------------------------------------------------------------

 
 
4.           Ratification and No Novation.  The Borrowers hereby ratify and
confirm all of their obligations, liabilities and indebtedness under the
provisions of the Credit Agreement, the Note, and the other Loan Documents, as
the same may be amended and modified by this Agreement.  The Lenders, the Agent,
and the Borrowers agree that it is their intention that nothing herein shall be
construed to extinguish, release or discharge or constitute, create or effect a
novation of, or an agreement to extinguish any of the obligations, indebtedness
and liabilities of the Borrowers or any other party under the provisions of the
Loan Documents.  The Borrowers agree that all of the provisions of the Credit
Agreement and the other Loan Documents shall remain and continue in full force
and effect as the same may be modified and amended by this Agreement.  In the
event of any conflict between the provisions of this Agreement and the
provisions of the Loan Documents, the provisions of this Agreement shall
control.


5.           Fees, Costs and Expenses.  In consideration of the agreement of the
Lenders to enter into this Agreement, the Borrowers reasonably shall pay to the
Agent and the Lenders on demand all costs and expenses both now and hereafter
paid or incurred with respect to the preparation, negotiation, execution,
administration and enforcement of this Agreement and all documents related
thereto, including, without limitation, reasonable attorney's fees and expenses,
recording costs and costs of record searches.


6.           Applicable Law.  This Agreement shall be construed in accordance
with and governed by the laws of the State of Maryland.


7.           Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the Lenders, the Agent, and the Borrowers, and their respective
successors and assigns.




[Remainder of Page Intentionally Left Blank]



 
-3-

--------------------------------------------------------------------------------

 
 
    IN WITNESS WHEREOF, the parties hereto have each caused this Agreement to be
executed and sealed, the day and year first above written.



WITNESS:
 
BORROWERS:
         
TESSCO TECHNOLOGIES INCORPORATED
               
/s/ David M. Young
 
By:
/s/ Robert B. Barnhill, Jr.
     
Robert B. Barnhill, Jr.
     
President and Chief Executive Officer

 


 

   
TESSCO SERVICE SOLUTIONS, INC.
             
/s/ David M. Young
 
By:
/s/ Robert B. Barnhill, Jr.
     
Robert B. Barnhill, Jr.
     
President

 


 

   
TESSCO INCORPORATED
             
/s/ David M. Young
 
By:
/s/ Robert B. Barnhill, Jr.
     
Robert B. Barnhill, Jr.
     
President

 


 

   
TESSCO COMMUNICATIONS INCORPORATED
             
/s/ David M. Young
 
By:
/s/ Robert B. Barnhill, Jr.
     
Robert B. Barnhill, Jr.
     
President

 


 

   
WIRELESS SOLUTIONS INCORPORATED
             
/s/ David M. Young
 
By:
/s/ Robert B. Barnhill, Jr.
     
Robert B. Barnhill, Jr.
     
President

 
 
[Signatures continue on succeeding page]

 
-4-

--------------------------------------------------------------------------------

 


   
TESSCO BUSINESS SERVICES, LLC
               
/s/ David M. Young
 
By:
/s/ Robert B. Barnhill, Jr.
     
Robert B. Barnhill, Jr.
     
President and Chief Executive Officer

 


 

   
TESSCO INTERGRATED SOLUTIONS, LLC
             
/s/ David M. Young
 
By:
/s/ Robert B. Barnhill, Jr.
     
Robert B. Barnhill, Jr.
     
President

 


 

   
GW SERVICE SOLUTIONS, INC.
             
/s/ David M. Young
 
By:
/s/ Robert B. Barnhill, Jr.
     
Robert B. Barnhill, Jr.
     
President

 


 

   
TCPM, INC.
             
/s/ David M. Young
 
By:
/s/ Robert B. Barnhill, Jr.
     
Robert B. Barnhill, Jr.
     
President

 


 
[Signatures continue on succeeding page]

 
 
-5-

--------------------------------------------------------------------------------

 




WITNESS:
 
LENDERS:
         
WELLS FARGO BANK, NATIONAL ASSOCIATION, (successor to WACHOVIA BANK, NATIONAL
ASSOCIATION)
               
[ILLEGIBLE]
 
By:
/s/ David R. Cahouet
     
David R. Cahouet
     
Senior Vice President

 


 

   
SUNTRUST BANK
             
[ILLEGIBLE]
 
By:
/s/ Gregory Farno
     
Gregory Farno
     
Senior Vice President

 


 

   
SUNTRUST BANK
             
[ILLEGIBLE]
 
By:
/s/ Gregory Farno
     
Gregory Farno
     
Senior Vice President

 
 


 
 
-6-

--------------------------------------------------------------------------------

 